Citation Nr: 1704570	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  07-38 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD), to include as secondary to a service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from July 1970 to April 1972 in the United States Army and from June 1972 to March 1973 in the United States Marine Corps.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, that denied reopening a claim of service connection for PTSD.  The Veteran timely appealed that decision.

This case was then before the Board in September 2011, at which time the Board reopened the claim of service connection for a psychiatric disorder, to include PTSD, and remanded the claim for additional development. The case was returned to the Board in January 2013 and February 2015, wherein it was remanded for additional development.  It is now returned to the Board.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

In February 2015, this matter was remanded, in pertinent part, so that an opinion could be provided as to whether it is at least as likely as not that any currently diagnosed psychiatric disorder, including PTSD, was caused or aggravated by a service-connected disability.  

In a May 2015 VA examination report, the examiner, in part, opined that it was less likely as not that any currently diagnosed psychiatric disorder was caused or aggravated by a service-connected disease or injury.  The examiner then endorsed a belief that the Veteran was malingering and exaggerating symptoms in the context of financial gain.

Thereafter, the Veteran's Virtual VA paperless claims file includes VA outpatient treatment records dated from August 2015 to October 2015 that show that the Veteran had diagnoses of generalized anxiety disorder, mood disorder secondary to medical condition, and non-combat PTSD.  The examiner did not specify what the specific medical condition (whether service-connected or not) resulted in the diagnosed mood disorder.  The Veteran is in receipt of service connection for three skin diseases , tinea cruris, pseudofolliculitis barbae, and tinea unguium.  Moreover, there was no opinion as to whether the diagnosed non-combat PTSD was the result of the Veteran's active service.  As such, the Board finds that an additional opinion must be obtained to address the additional opinion added to the record.

Moreover, the August 2015 to October 2015 VA outpatient treatment records were added to the Veteran's claims file following the issuance of the most recent Supplemental Statement of the Case dated in May 2015.  This evidence has not been reviewed by the AOJ in connection with a decision on the Veteran's claim, and he has not provided a waiver of such initial review.  In this circumstance, the law requires that the Board return the appeal to the AOJ for initial consideration of the new evidence.  As such, the Board has no recourse but to remand the case for agency of original jurisdiction initial consideration of the additional evidence.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  While the Board could attempt to solicit a waiver from the Veteran in accordance with Chairman's Memorandum No. 01-05-09 (May 25, 2005), as the additional evidence submitted nonetheless triggers VA's duty to assist the Veteran in obtaining additional evidence, a remand is necessary in any case.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  Schedule the Veteran for a VA examination by a psychiatrist who has not previously examined the Veteran so as to determine the nature and etiology of his asserted psychiatric disorder, to include PTSD.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The psychiatrist is requested to provide an opinion as to whether the Veteran has a current psychiatric disorder, to include PTSD, that is etiologically related to his period of active service or to a service-connected disability.
In this regard, the examiner is requested to address the following:

(a)  Is it at least as likely as not that the diagnosed (August and October 2015 VA outpatient treatment records) generalized anxiety disorder, mood disorder secondary to medical condition, and non-combat PTSD, had onset during or is related to the Veteran's period of active service?  In rendering an opinion, the examiner must address the in-service mental health evaluations.

(b)  Is it at least as likely as not that the diagnosed (August and October 2015 VA outpatient treatment records) generalized anxiety disorder, mood disorder secondary to medical condition either (i) was  caused by or (ii) is aggravated by a service-connected disease, specifically the service-connected tinea cruris, pseudofolliculitis barbae, and tinea unguium?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The psychiatrist is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The psychiatrist must provide a rationale for each opinion given.

3.  Readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

